‘department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uniform issue list numbers contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final file the returns in accordance you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty federal_income_tax status and responsibilities please contact irs customer service at we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations rulings and agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date uniform issue list numbers legend contact person identification_number contact number fax number employer_identification_number r r taxpayer department medical school hospital llp center organization foundation year year year i dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you taxpayer were organized in year as a nonprofit corporation under state law according to your articles of incorporation your purpose is to support the work of department faculty of the medical school in providing teaching research and medical services at medical and educational facilities in the state and surrounding geographical region the primary purpose of department is to train family medicine physicians through a three-year accredited family medicine residency program the program the program is sponsored by hospital an organization described in sec_501 and medical school board-certified family medicine physicians all with medical school faculty appointments the faculty physicians’ train the resident physicians working at hospital and at hospital’s outpatient clinic center such training includes precepting which involves the active teaching and supervision of the resident physician through demonstration and examination of clinical skills assessing clinical plans and providing clinical guidance and information precepting of resident physicians at the center is provided by faculty physicians under a professional services agreement the agreement the original parties to which were llp a limited_liability partnership composed of department faculty members and hospital when llp ceased operations in year the agreement was assigned to you under the agreement hospital is responsible for all patient billings for physician services hospital paid you a fixed fee for the teaching and precepting services provided by the faculty physicians at the center you in turn allocated the fees in amounts determined by the department chair to the faculty physicians in part to provide salary equity among the faculty physicians you told us that- entry base salaries for department faculty physicians were determined by a medical school scale over time deans of the medical school utilized different policies regarding the level where a new faculty_member could enter some deans mandated that all new faculty enter at a level other deans allowed negotiations to take place whereby years of experience prior to academic medicine could be taken into account hence a level or level was allowed at entry this discrepancy in entry levels created great disparity in faculty salaries physicians who were assistant professors mandated to enter at a level and who now worked in the department for years could have a total annual salary less than a new assistant professor physician faculty who was able to negotiate a level under a new dean this balance created a management problem which was rectified by equity payments through taxpayer you had no formal relationship or written agreements with the faculty physicians working at the center the faculty physicians were treated as independent contractors in july of year the agreement was reassigned to a faculty practice organization created to support the clinical academic and research activities of the faculty of medical school during year and the first quarter of year you provided administrative support to organization a nonprofit corporation and foundation a sec_501 organization you were paid a fee for the administrative services rendered you are not related to either organization or foundation you continue to provide financial support to department faculty specifically you collect gifts grants and contributions and make payments therefrom directly to individual faculty and staff members to cover the cost of scholarly development continuing medical education required to maintain state licensure and state medical board certification and related professional development expenses such as travel to educational conferences and seminars such payments which can amount to as much as dollar_figurex per person annually cover expenses that would not otherwise be paid_by medical school as part of the total compensation and benefits paid to such faculty or staff member under his or her employment contract with medical school the amounts paid are approved by the department chair according to your articles of incorporation you have no members your original bylaws provided for a three-member board_of directors consisting of your president and two other directors elected by the board at its annual meeting whoever was the current chair of the department automatically served as your president your second amended and restated bylaws removed the requirements that the chair of the department serve as your president and that your president serve on your board_of directors the resolution of the board that implemented the second amended and restated bylaws recites that these amended and restated bylaws eliminate the special relationship between the corporation ie you and the department you do not now have or plan to have employees law sec_501 provides for the exemption from federal_income_tax of organizations described in sec_501 sec_501 describes organizations organized and operated exclusively for charitable educational and other enumerated exempt purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is not exempt as an organization described in sec_501 unless it is both organized and operated exclusively for one or more of the purposes specified in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 lists charitable and educational among the specified purposes for which an organization may be exempt as an organization described in sec_501 sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense in revrul_69_545 1969_2_cb_117 it was recognized that the promotion of health for the benefit of the community is a charitable purpose under the common_law of charity sec_1_502-1 provides that if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground that its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a profit from its dealings with its parent organization it is authorized to receive and disburse such funds as may be revrul_58_194 1958_1_cb_240 concerns a corporation organized to conduct a general book and supply store on the campus of a state university for the convenience of its student body and the members of its faculty collected in accordance with the laws of the state and with the approval of the state director of education the corporation's activities are conducted on the campus of the university it is controlled by a board_of directors composed of the president of the university three elected faculty members and three elected student members membership in the corporation consists of all regular employees of the university and students who have purchased a membership for a nominal fee the bylaws of the corporation provide that none of the profits or assets of the corporation shall ever be distributed to the members but shall be used solely for the benefit of the students and faculty of the university the facilities of the corporation are available to members as well as to non-members in order that all students are afforded an opportunity to obtain their academic supplies without undue inconvenience the ruling reasons that since the corporation is controlled by and serves almost exclusively the members of the faculty and student body and since it is performing functions for their benefit and convenience and in furtherance of the educational_purposes of the university it is for all intents and purposes an integral part of the university purpose of operating a book and supply store on the campus of a state university primarily for the convenience of its student body and members of its faculty and no part of its net_earnings inures to the benefit of any private_shareholder_or_individual it is held that the corporation is operated exclusively for educational_purposes and is exempt from federal_income_tax under sec_501 in view of the foregoing since the corporation is organized for the revrul_68_26 1968_1_cb_272 concerns an organization incorporated without stock by a church to provide a standardized source of educational and religious material for the church’s parochial school system its affairs are managed by a board_of directors composed of clergymen appointed by the church and responsible to the church for the organization’s finances and operations the organization prints material which is prepared and edited by the school system the organization sells the material exclusively to the parochial schools system all profits are returned annually to the school system the ruling states that although a technical parent-subsidiary relationship between the church and the organization is lacking because of the nonstock character of the organization a substantially_similar relationship does in fact exist through the control and close supervision of its affairs by the church in printing material which has been prepared for the parochial school system the organization is carrying out an integral part of the activities of the church the parent organization accordingly it qualifies for exemption under sec_501 because it is operated as an integral part of the exempt_activities of the parent revrul_68_422 1968_2_cb_207 concerns an organization created pursuant to the will of a stockholder of a company for the sole purpose of paying pension benefits to retired employees of the company the pension benefits are paid to all retired employees age or over regardless of their economic resources the company employs approximately persons in an average year employees retire the assets of the organization consist of various investments and cash bequeathed to it by the testator the company does not contribute funds to the organization nor does the company have any control_over its affairs the organization claims it is organized for the relief of the poor to come within the scope of the term relief of the poor’ the organization must at least show that the class it benefits is lacking in the necessities or comforts of life since this organization does not pay pensions on the basis of need and has not shown that the retired employees of the company as a class lack the necessities or comforts of life it does not qualify for exemption as a charitable_organization under sec_501 revrul_69_383 1969_2_cb_113 concerns a hospital that after arms-length negotiations entered into an agreement with a hospital-based radiologist to compensate him on the basis of a fixed percentage of the radiology department's gross billings the radiologist did not have any management authority with respect to the hospital itself but did have the right to approve the amounts charged by the hospital for radiology services the amount received by the radiologist was not excessive when compared with amounts received by other radiologists having similar responsibilities and handling comparable patient volume at other hospitals the ruling notes that under certain circumstances a method of compensation based on a percentage of income might constitute prohibited inurement eg when the arrangement transforms the organization's principal activity into a joint_venture between it and a group of physicians or is merely a device for distributing profits to persons in control under the circumstances described above the radiologist did not control the organization and the agreement was negotiated at arm’s length the amount the radiologist received was reasonable under the terms of the responsibilities and activities that he assumed under the contract for these reasons it was held that the arrangement entered into between the hospital and the radiologist did not constitute inurement of net_earnings to a private individual within the meaning of sec_1_501_c_3_-1 revrul_69_528 1969_2_cb_127 concerns an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt from income_tax under sec_501 it receives funds from the participating exempt_organizations invests the funds and upon request liquidates the participant’s interest and distributes the proceeds to the participant the organization is free from the control of the participants the ruling states that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit if such services were regularly provided by one tax-exempt_organization for other tax- exempt_organizations such activity would constitute unrelated_trade_or_business thus this organization is not exempt under sec_501 since it is regularly carrying on the business of providing investment services that would be unrelated_trade_or_business if carried on by any of the tax-exempt organizations on whose behalf it operates revrul_72_369 1972_2_cb_245 concerns an organization that was formed to provide managerial and consulting services for nonprofit_organizations exempt from federal_income_tax under sec_501 to improve the administration of their charitable programs the organization enters into agreements with unrelated nonprofit_organizations to furnish managerial and consulting services on a cost_basis the ruling states that providing managerial and consulting services on a regular basis for a fee is trade_or_business ordinarily carried on for profit the fact that the services in this case are provided at cost and solely for exempt_organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 furnishing services at cost lacks the donative element necessary to establish this activity as charitable accordingly it is held that the organization’s activities are not charitable and therefore the organization does not qualify for exemption under sec_501 revrul_73_126 1973_1_cb_220 concerns an organization exempt from federal_income_tax under sec_501 that carries out its charitable program through a staff of salaried employees it has no established retirement_plan for these employees but has followed a general practice of paying pensions to retired employees at the discretion of its board_of directors the pensions are not gratuities but represent extra compensation paid for past services are reasonable in amount as compensation_for such services and would be deductible for federal_income_tax purposes if incurred in the conduct of trade_or_business the ruling states that the payment of pensions to retired employees is an accepted method of employee compensation used by many public and private organizations since the payments for the pensions in this case are reasonable_compensation in light of the surrounding circumstances they are a proper expense in the operation of the organization’s charitable program and do not constitute the improper use of the organization's charitable resources nor do they constitute inurement of the organization's net_earnings to private individuals within the meaning of sec_501 accordingly it is held that the organization’s payment of pensions to retired employees as described above does not adversely affect its exemption under sec_501 revrul_78_41 1978_1_cb_148 concerns a_trust created by a hospital that is exempt from tax under sec_501 the sole purpose of the trust is to accumulate and hold funds for use in satisfying malpractice claims against the hospital the trustee of the trust is a banking institution malpractice claimants are paid directly by the trustee upon the order of the hospital the hospital makes all decisions on the claims to pay and the trustee merely acts as its agent in disbursing funds the ruling states that by serving as a repository for funds paid in by the hospital and by making payments at the direction of the hospital to persons with malpractice claims against the hospital the trust is operating as an integral part of the hospital of equal importance is that the trust is performing a function that the hospital could do directly accordingly the organization is operated exclusively for charitable purposes and thus is exempt from federal_income_tax under sec_501 191_f2d_1018 9th cir held that an organization that operated a bookstore on the premises of a college for the accommodation of students and faculty and which was controlled by the college qualified for exemption because it bore a close and intimate relationship to the functioning of the college itself 72_tc_681 held that the harvard medical school faculty clinical practice organization created by the anesthesiology department of harvard medical school qualified for exemption under sec_501 a clinician could qualify for membership in the organization only so long as he or she was a clinical faculty_member at harvard medical school control of the organization rested directly or indirectly with the chairman of the harvard medical school department of anesthesiology the patients served by the organization were limited to patients of the teaching hospital although the organization's revenues were used to supplement compensation paid to the members of the faculty practice _ compensation was capped at an amount that the tax_court held was reasonable and was less than the clinical faculty_member would likely obtain in private practice accordingly the organization comprised an integral part of harvard medical school and its teaching hospital the boston hospital for women no private benefit accrued to the clinical faculty members of the organization which would otherwise disqualify it from exempt status 74_tc_1299 acq 1980_2_cb_1 held that the organization serving as the clinical faculty practice group comprised exclusively of clinical faculty of the university of massachusetts medical school was an integral part of the medical school and its teaching hospital members of the organization participated in the clinical teaching program at the teaching hospital and divided their time between academic pursuits teaching and research and clinical duties at the teaching hospital and other smaller affiliated state hospitals the opportunity for students to observe and assist in the actual treatment of patients was considered to be a vital and necessary part of their medical education accordingly the faculty members' patient care activities at the hospital were inseparable from the faculty members’ teaching function members of the organization were required to hold academic appointments at the medical school and to be engaged to some degree in clinical practice state conflict of interest laws precluded clinical faculty from personally billing patients or third party payors for their clinical services the organization collected the fees generated by the faculty clinical services deposited those funds into a_trust fund pursuant to statute and expended in the funds for legislatively mandated purposes although amounts generated through the clinical practice enhanced a clinician’s overall compensation total compensation paid to the clinicians was subject_to the same institutional regulations as the clinician’s academic salary the provisions regulating the allocation of clinical fees among the practicing clinicians prevented the organization from serving the private interests of the clinicians the tax_court found that the organization provided vital clinical training for medical students interns and residents and therefore comprised an integral component of the medical school and the university hospital university of maryland physicians p a v comm’r tcmemo_1981_23 found that the medical practice comprised exclusively of clinical faculty of the cardiology nephrology pulmonary diseases and nuclear medicine departments of the university of maryland medical school qualified for exemption as an integral part of the medical school and its teaching hospital the organization's members provided clinical services exclusively to patients at the medical school teaching hospital and were precluded from holding concurrent positions at any other medical facility or with any other practice groups the tax_court found that clinical instruction is an indispensable primary component of training undergraduate and graduate students at the medical school the clinical practice group’s organizing documents limited its activities to serving the interests of the medical school and teaching hospital the organization’s clinical practice revenues were subject_to the control of the medical school although each clinician owned shares in the stock in the organization a shareholder could obtain no more than the nominal par_value for his or her shares upon leaving the practice group these factors precluded the faculty members from deriving an impermissible private benefit from the organization's operations accordingly the organization qualified for exempt status as an integral part of the university of maryland medical school 325_f3d_1188 10th cir further develops the principle of vicarious exemption under the integral-part doctrine in general an entity seeking exemption from tax under sec_501 must show that it is entitled to exemption on its own merits however an entity that cannot qualify for tax exemption on its own merits may be entitled to derivative or vicarious exemption under the integral_part_doctrine if its sole activity is an integral part of the exempt affiliate’s activities citing the example of the power company described in sec_1 b the court stated that an essential nexus must exist between the parent and the subsidiary seeking exemption under the integral_part_doctrine important factors are whether the goods or services provided by the subsidiary to the parent are essential to the accomplishment of the parent's exempt purposes whether the subsidiary provides services solely to the parent and the subsidiary does not engage in a trade_or_business that would be an unrelated_trade_or_business if engaged in by the parent and whether the parent exercises control_over the subsidiary these factors must be considered in conjunction with the exempt_purpose for which the parent operates and must support a finding that the subsidiary operates for the same purpose as the parent analysis to qualify as an organization described in sec_501 you must engage primarily in activities that accomplish one or more exempt purposes sec_1_501_c_3_-1 you have not been engaged in activities that primarily accomplish exempt purposes your original role was to replace llc as party to the agreement the agreement called for department faculty physicians to precept resident physicians at center while the precepting of resident physicians may have furthered the exempt purposes of medical school or hospital these activities were conducted by faculty physicians who were neither your employees nor your members but who were treated as independent contractors with respect to the agreement therefore such activities could not be attributed to you for purposes of determining whether you have been operated in furtherance of an exempt_purpose your role with respect to the agreement was to receive fees from hospital and to distribute such fees to the faculty physicians in amounts determined by the medical school such activities are nothing more than administrative duties that do not in and of themselves directly further either charitable or educational_purposes since you do not have employees even these administrative duties must have been performed by someone else under certain facts and circumstances a faculty group practice organization may qualify for exemption under sec_501 on the grounds that its activities constitute an integral part of the exempt_activities of its parent medical school and affiliated teaching hospital see b h w anesthesia found inc v comm’r univ of massachusetts medical school group practice v comm'r univ of maryland physicians p a v comm’r however you do not qualify as a faculty group practice organization because the department faculty physicians whom you serve are not your members or employees furthermore you do not bear the kind of connection to medical school that supports a finding of vicarious exemption under the integral_part_doctrine described in sec_1_502-1 under that doctrine when an organization performs essential services for an exempt_organization the former organization may qualify for exemption even though such activities standing alone would not justify exemption see revrul_58_194 revrul_78_41 however for activities to be treated as an integral part of the activities of an already existing exempt_organization there must be in substance a parent-subsidiary relationship whereby the existing exempt_organization exercises control and close supervision of the organization seeking exemption under the integral_part_doctrine see revrul_68_26 squire v students book corp you have never been under the close supervision and control of medical school although under your original bylaws one of your three directors was the chair of the department the other two directors were not required to have any connection with medical school and even this less than controlling relationship was removed from your second amended and restated bylaws in addition to the control requirement the activities of a subsidiary_organization do not constitute an integral part of the activities of the tax-exempt parent organization unless they are essential to the accomplishment of the parent’s exempt purposes see hc health_plans inc v comm'r under the agreement you provided no services to medical school other than to make equity payments out of fees collected from hospital you have failed to show and we fail to find that the making of equity payments to the faculty physicians is essential to the accomplishment of medical school’s exempt purposes therefore since your activities under the agreement do not in themselves further exempt purposes and since such activities are not an integral part of the exempt_activities of a parent organization such activities do not form any basis for exemption under sec_501 in addition the making of equity payments to employees of another organization for the purpose of rectifying perceived disparities in the employing organization's entry base salary scales would appear to constitute inurement of your net_earnings for the benefit of private individuals within the meaning of sec_1_501_c_3_-1 an organization will not qualify for exemption under sec_501 unless no part of its net_earnings inures to the benefit of any private_shareholder_or_individual for these purposes the term private_shareholder_or_individual means a person having a personal and private interest in the activities of the organization such as the directors and officers of the organization reg sec_1_501_a_-1 an exempt_organization may pay reasonable_compensation for services actually rendered without violating the inurement prohibition revrul_73_126 the compensation plan of an exempt_organization does not result in prohibited inurement if it is not merely a device to distribute profits to principals or transfer the organization’s principal activity into a joint_venture the compensation plan is the result of arm’s-length bargaining and the compensation pian results in reasonable_compensation revrul_69_383 the faculty physicians to whom you make payments are not your employees and they do not provide services to you these payments do not appear to be based on any objective measure of the value of the services rendered under the agreement but appear at least in part to represent a device for the gratuitous transfer of your net_earnings to a group of persons that have a personal and private interest in your activities ie department faculty members in addition to administering the agreement you also provided administrative support to organization and foundation for a fee you did not tell us the nature of this support the provision of administrative services to unrelated exempt_organizations for a fee is an activity similar to a commercial trade_or_business carried on for profit and does not further exempt purposes if the services were regularly carried on by one tax-exempt_organization for other tax-exempt organizations such activity would constitute unrelated_trade_or_business see revrul_69_528 1969_2_cb_127 revrul_72_369 1972_2_cb_245 consequently your provision of such administrative services did not further any exempt_purpose finally your sole current activity is to accept contributions and make payments therefrom to department faculty members to reimburse the personal professional development expenses_incurred by those members such payments are not based on need nor are they provided to a charitable_class of individuals therefore they do not further a charitable purpose see revrul_68_422 furthermore you told us that such payments were not to be considered part of the total compensation and benefits paid to such faculty or staff member under his or her employment contract with medical school and do not cover expenses that would otherwise be paid_by medical school nor can the payments be considered the result of an arm’s-length transaction since the chair of the department who approves the payments is also a member of the department faculty and presumably would also be eligible for payments therefore such payments do not represent compensation_for services as in revrul_73_126 but appear to be gratuitous transfers to a non-charitable class of private individuals as in revrul_68_422 resulting in inurement of your net_earnings in violation of sec_1_501_c_3_-1 finally insofar as such payments are made to cover the personal expenses of a small_group of designated individuals ie department faculty and staff we conclude that you are operated to benefit private not public interests in violation of sec_1_501_c_3_-1 consequently we conclude that you have not engaged in activities that further exempt purposes in violation of sec_1_501_c_3_-1 that you are operated to benefit private not public interests in violation of sec_1_501_c_3_-1 and that you have allowed your net earning inure to the benefit of private shareholders or individuals in violation of sec_1_501_c_3_-1 conciusion in light of the above we conclude that you do not qualify as an organization described in sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service attn constitution ave nw washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter michael seto manager eo technical sincerely
